DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 09/12/2022.

Response to Arguments
Applicant’s arguments, filed on 09/12/2022, with respect to claim rejections under 35 USC 103, have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0266867 A1) in view of Fouad et al. (US 2015/0318970 A1).
Consider claim 1:
Liu discloses a communication system for providing predictive adaptive coding and modulation (ACM) during transmission between terminals (see paragraphs 0011-0012, where Liu describes a satellite system which comprises a transmitter in the satellite for performing adaptive coded modulation (ACM)), comprising: 
one or more receiving terminals for detecting changes in a transmission rate and automatically adapting its demodulation to the changes (see paragraph 0012, where Liu describes that the satellite system comprises a ground-based receiver for rapidly detecting changes in transmission rate and changing its demodulation rate in tandem with the transmitter); and
a transmitting terminal for transmitting data to the one or more receiving terminals using predictive ACM (see paragraphs 0011-0012, where Liu describes that the transmitter transmits data to the receiver, and the transmitter adapts the coding rate and modulation format of the transmitter to the predicted received signal-to-noise-ratio (SNR)) 
by selecting a channel symbol rate without receiving the channel symbol rate over a return link from the one or more receiving terminals (see paragraphs 0010-0012, where Liu describes that the transmitter adapts coding rate without real-time feedback from the receiver; see paragraphs 0044-0045, where Liu describes that the adaptive coding rate results a data rate, and a date rate inherently has a symbol rate).
As discussed above, Liu discloses selecting a channel symbol rate without receiving the channel symbol rate over a return link from the one or more receiving terminals. Liu does not specifically disclose: selecting a channel symbol rate from a lookup table without receiving the channel symbol rate over a return link from the one or more receiving terminals.
Fouad teaches: selecting a channel symbol rate from a lookup table without receiving the channel symbol rate over a return link from one or more receiving terminals (see Fig. 1 and paragraph 0022, where Fouad describes a wireless communication system 100 that includes a transmitting device AP 102 which communicates with two receiving devices 106, during a link adaptation phase, the transmitting device AP 102 may select a suitable transmission rate for a symbol set from lookup table in accordance with Channel Quality Information (CQI), the transmitting device AP 102 may report the CQI and the transmission rate for the symbol set to the receiving device 106).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: selecting a channel symbol rate from a lookup table without receiving the channel symbol rate over a return link from the one or more receiving terminals, as taught by Fouad to modify the method of Liu in order to reduce overhead, as discussed by Fouad (see paragraph 0003).
Consider claim 7:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu discloses: the channel parameters are based on a predicted signal-to-noise ratio (SNR) (see paragraphs 0010-0011, where Liu describes that the transmitter adapting the coding rate and modulation format of the transmitter to the predicted SNR).  
Consider claim 8:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu discloses: the receiving terminal detects changes in the transmitting data (see paragraph 0041, where Liu describes that the transmitted data has a wide range of data rates, and the receiver detects a rate change).  
Consider claim 9:
 	Liu in view of Fouad discloses the communication system of claim 8 above. Liu discloses: the receiving terminal automatically adapts to the modulation and coding selected by the transmitting terminal (see paragraph 0010, where Liu describes that the transmitter adapts coding rate and modulation format; see paragraph 0012, where Liu describes that the receiver detects changes in transmission rate and changes its demodulation rate in tandem with the transmitter).  
Consider claim 11:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the lookup table comprises the channel symbol rates for at least one of the receiving terminals.
Fouad teaches: a lookup table comprises channel symbol rates for at least one of receiving terminals (see Fig. 1 and paragraph 0022, where Fouad describes that the transmitting device AP 102 may select a suitable transmission rate for a symbol set from lookup table in accordance with Channel Quality Information (CQI), the transmitting device AP 102 may report the CQI and the transmission rate for the symbol set to the receiving device 106).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table comprises the channel symbol rates for at least one of the receiving terminals, as taught by Fouad to modify the method of Liu in order to reduce overhead, as discussed by Fouad (see paragraph 0003).
Consider claim 12:
 Liu in view of Fouad discloses the communication system of claim 11 above. Liu discloses: channel symbol rates for a series of locations for each of the receiving terminals (see paragraphs 0010-0012, where Liu describes that the transmitter adapts coding rate; see paragraphs 0044-0045, where Liu describes that the adaptive coding rate results a data rate, and a date rate inherently has a symbol rate; see paragraphs 0011-0012, where Liu describes that the transmitter adapts coding to the predicted SNR; see paragraph 0014, where Liu describes that the predicted SNR is based on location factors; see paragraph 0029, where Liu describes that there are a plurality of receivers).
Liu does not specifically disclose: channel symbol rates are in a lookup table.
Fouad teaches: a lookup table comprises channel symbol rates (see Fig. 1 and paragraph 0022, where Fouad describes that the transmitting device AP 102 may select a suitable transmission rate for a symbol set from lookup table).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: channel symbol rates are in a lookup table, as taught by Fouad to modify the method of Liu in order to reduce overhead, as discussed by Fouad (see paragraph 0003).

Claims 2-6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0266867 A1) in view of Fouad et al. (US 2015/0318970 A1), as applied to claim 1 above, and further in view of Rappaport et al (US 2006/0019679 A1).
Consider claim 2:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the lookup table comprises the channel symbol rates for a plurality of locations of the transmitting terminal.  
Rappaport teaches: a lookup table comprises channel data rates for a plurality of locations of a transmitting terminal (see paragraph 0057, where Rappaport describes multiple lookup tables, each lookup table correlates RF channel characteristics to a known or estimated position of a wireless device; see paragraph 0010, where Rappaport describes that the RF channel characteristics includes packet throughput).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table comprises the channel symbol rates for a plurality of locations of the transmitting terminal, as taught by Rappaport to modify the method of Liu in order to allow rapid estimate of wireless device position, as discussed by Rappaport (see paragraph 0057).
Consider claim 3:
 	Liu in view of Fouad and Rappaport discloses the communication system of claim 2 above. Liu does not specifically disclose: the lookup table is accessed using a current location of the transmitting terminal.  
	Rappaport teaches: a lookup table is accessed using a current location of a transmitting terminal (see paragraph 0057, where Rappaport describes a lookup table that correlates RF channel parameters to a known position of a wireless device, and the wireless device studies location-specific data).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table is accessed using a current location of the transmitting terminal, as taught by Rappaport to modify the method of Liu in order to allow rapid estimate of wireless device position, as discussed by Rappaport (see paragraph 0057).
Consider claim 4:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the lookup table comprises the channel symbol rates for a plurality of locations along a planned trajectory of the transmitting terminal.  
Rappaport teaches: a lookup table comprises channel data rate for a plurality of locations along a planned trajectory of a transmitting terminal (see paragraph 0057, where Rappaport describes multiple lookup tables, each lookup table correlates RF channel characteristics to a known or estimated position of a wireless device; see paragraph 0010, where Rappaport describes that the RF channel characteristics includes packet throughput; see paragraph 0220, where Rappaport describes that the wireless device moves through a known trajectory to have the wireless device locations).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table comprises the channel symbol rates for a plurality of locations along a planned trajectory of the transmitting terminal, as taught by Rappaport to modify the method of Liu in order to allow rapid estimate of wireless device position, as discussed by Rappaport (see paragraph 0057).
Consider claim 5:
 	Liu in view of Fouad and Rappaport discloses the communication system of claim 4 above. Liu does not specifically disclose: the lookup table is accessed using a time elapsed since a previous access of the lookup table.  
Rappaport teaches: a lookup table is accessed using a time elapsed since a previous access of the lookup table (see paragraph 0075, where Rappaport describes that the lookup tables can be accessed using time of day).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table is accessed using a time elapsed since a previous access of the lookup table, as taught by Rappaport to modify the method of Liu in order to refine the accuracy, as discussed by Rappaport (see paragraph 0075).
Consider claim 6:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the lookup table further comprises a plurality of lookup tables for different frequencies or time of the year.
Rappaport teaches: a lookup table further comprises a plurality of lookup tables for different frequencies or time of the year (see paragraph 0075, where Rappaport describes defining and using a plurality of lookup tables that correlate to bandwidth usage and time of day).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table further comprises a plurality of lookup tables for different frequencies or time of year, as taught by Rappaport to modify the method of Liu in order to further refine the accuracy, as discussed by Rappaport (see paragraph 0075).
Consider claim 10:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the lookup table comprises a plurality of lookup tables for one or more of different frequencies and different times of year.
Rappaport teaches: a lookup table comprises a plurality of lookup tables for one or more of different frequencies and different times of year (see paragraph 0075, where Rappaport describes defining and using a plurality of lookup tables that correlate to bandwidth usage and time of day).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table comprises a plurality of lookup tables for one or more of different frequencies and different times of year, as taught by Rappaport to modify the method of Liu in order to further refine the accuracy, as discussed by Rappaport (see paragraph 0075).
Consider claim 13:
 	Liu in view of Fouad discloses the communication system of claim 11 above. Liu does not specifically disclose: the lookup table is accessed using a current location of the at least one of the receiving terminals.  
	Rappaport teaches: a lookup table is accessed using a current location of a receiving terminal (see paragraph 0057, where Rappaport describes a lookup table that correlates RF channel parameters to a known position of a wireless device, and the wireless device studies location-specific data).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table is accessed using a current location of the receiving terminal, as taught by Rappaport to modify the method of Liu in order to allow for rapidly processed data, as discussed by Rappaport (see paragraph 0057).
Consider claim 14:
 	Liu in view of Fouad and Rappaport discloses the communication system of claim 13 above. Liu does not specifically disclose: the lookup table is accessed using current locations of each of the receiving terminals.
	Rappaport teaches: a lookup table is accessed using current locations of each of receiving terminals (see paragraph 0182, where Rappaport describes that the actual, current position of each wireless device is compared against a performance lookup table to see if a match is found).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the lookup table is accessed using current locations of each of the receiving terminals, as taught by Rappaport to modify the method of Liu in order to allow for rapidly processed data, as discussed by Rappaport (see paragraph 0057).
Consider claim 15:
 	Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: the communication system determines a link geometry of a channel between the transmitting terminal and the receiving terminal.
	Rappaport teaches: determining a link geometry of a channel between a transmitting terminal and a receiving terminal (see Fig. 1 and paragraph 0128, where Rappaport describes a position coordinates 111 that identifies unique positions within which the wireless devices exist, position coordinates take the form {x, y, z}, thus a link geometry).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: communication system determines a link geometry of a channel between the transmitting terminal and the receiving terminal, as taught by Rappaport to modify the method of Liu in order to allow for rapidly processed data, as discussed by Rappaport (see paragraph 0057).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0266867 A1) in view of Fouad et al. (US 2015/0318970 A1) and Rappaport et al (US 2006/0019679 A1), as applied to claim 15 above, and further in view of Desai et al (US 2010/0302102 A1).
Consider claim 16:
 	Liu in view of Fouad and Rappaport discloses the communication system of claim 15 above. Liu does not specifically disclose: determining a distance between the transmitting and receiving terminals.
	Desai teaches: determining a distance between transmitting and receiving terminals (see Fig. 1 and paragraph 0022, where Desai describes estimating the distance between two wireless devices).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining a distance between the transmitting and receiving terminals, as taught by Desai to modify the method of Liu in order to provide a desirable wireless communication, as discussed by Desai (see paragraph 0006).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0266867 A1) in view of Fouad et al. (US 2015/0318970 A1) and Rappaport et al (US 2006/0019679 A1), as applied to claim 15 above, and further in view of Hsu et al. (US 2004/0203392 A1).
Consider claim 17:
 	Liu in view of Fouad and Rappaport discloses the communication system of claim 15 above. Liu does not specifically disclose: the communication system determines a channel impairment for the link geometry by varying link parameters. 
	Hsu teaches: a communication system determines a channel impairment for a link by varying link parameters (see Fig. 21 and paragraphs 0165-0176, where Hsu describes that a set of operating parameters are used at step 2104 to detect channel impairments at step 2106, the operating parameters are adjusted/updated at step 2112 and the channel impairment is detected again at step 2106).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the communication system determines a channel impairment for the link geometry by varying link parameters, as taught by Hsu to modify the method of Liu in order to mitigate dynamic impairment, as discussed by Hsu (see paragraph 0013).
Consider claim 18:
 	Liu in view of Fouad, Rappaport and Hsu discloses the communication system of claim 17 above. Liu does not specifically disclose: the communication system uses the link parameters as a priori information.
Hsu teaches: the communication system uses the link parameters as a priori information (see Fig. 21 and paragraphs 0165-0176, where Hsu describes that the set of operating parameters are used at step 2104 prior to the detection of channel impairments at step 2106).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the communication system uses the link parameters as a priori information, as taught by Hsu to modify the method of Liu in order to mitigate dynamic impairment, as discussed by Hsu (see paragraph 0013).
Consider claim 19:
 	Liu in view of Fouad, Rappaport and Hsu discloses the communication system of claim 18 above. Liu does not specifically disclose: using the link parameters as a priori information maximizes an instantaneous communication link rate between the receiving terminal and the transmitting terminal.
Hsu teaches: using the link parameters as a priori information maximizes an instantaneous communication link rate between the receiving terminal and the transmitting terminal (see Fig. 21 and paragraphs 0165-0176, where Hsu describes that the set of operating parameters are adjusted/update at step 2112 prior to the detection of channel impairments at step 2106; see paragraph 0120, where Hsu describes that the set of operating parameters are dynamically adjusted in order to maximize channel performance which includes channel data rate).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: using the link parameters as a priori information maximizes an instantaneous communication link rate between the receiving terminal and the transmitting terminal, as taught by Hsu to modify the method of Liu in order to mitigate dynamic impairment, as discussed by Hsu (see paragraph 0013).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0266867 A1) in view of Fouad et al. (US 2015/0318970 A1), as applied to claim 1 above, and further in view of Schilling (US 5,459,759).
Consider claim 21:
Liu in view of Fouad discloses the communication system of claim 1 above. Liu does not specifically disclose: select a frequency from the lookup table without receiving the frequency over a return link from the one or more receiving terminals. 
Schilling teaches: select a frequency from a lookup table without receiving the frequency over a return link from one or more receiving terminals (see Fig. 1 and col. 6, lines 20-67, where Schilling describes a base station that includes a coder 101 and a QPSK modulator 104 for performing QPSK modulation for a signal to be transmitted, Examiner note: a QPSK  modulation generates symbols, each symbol is two bits in length, the symbols generated by the QPSK modulator 104 is provided to a mixer 106, a frequency-hopping (FH) signal generator 105 is coupled to the mixer 106 and changes signal frequencies of the symbols to be transmitted in the channel; see col. 5, lines 30-43, where Schilling describes that the frequency hopping selects channel frequencies from a lookup table; see Fig. 2 and col. 7, lines 50-57, where Schilling describes a remote receiver that receives the signals transmitted from the base station, the remote receiver includes a Frequency Hopping Acquisition and Tracking circuit 128; see col. 3, lines 65-67 and col. 4, lines 1-4, where Schilling describes that the Frequency Hopping Acquisition and Tracking circuit 128 acquires and tracks the frequency hopped signal to generate a de-hopped signal which is then demodulated).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: select a frequency from the lookup table without receiving the frequency over a return link from the one or more receiving terminals, as taught by Schilling to modify the method of Liu in order to have an inexpensive system, as discussed by Schilling (see col. 3, lines 20-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631